Citation Nr: 1805203	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  10-23 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1993 to April 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this matter for further development in January 2013 and June 2017, which has since been completed.


FINDING OF FACT

The Veteran's hypertension did not have onset during service, or manifest to a compensable degree within one year of service, and was not caused by or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Hypertension is listed in section 3.309(a). 

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include hypertension, manifesting to a certain degree within a certain time after service, must have had their onset in service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2017).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

The Veteran contends that his currently diagnosed hypertension is related to service.  Alternately, he claims that his hypertension was caused or aggravated by his service-connected disabilities.

VA regulations require that hypertension be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).  Hypertension is defined by regulation as diastolic blood pressure being predominantly 90mm or greater.  Id.

The service treatment records do not show a diagnosis of hypertension.  The September 1992 enlistment examination shows his blood pressure was 120/76.  At an August 1993 acute medical care visit for another issue, his blood pressure reading was at 112/72.  The blood pressure readings throughout his physicals and emergency room visits from 1994 to September 2004 were all shown to be within normal limits, except for a September 2004 emergency room visit, which was recorded as 146/100.  On the service separation examination in December 2004, blood pressure was shown to be 132/80; hypertension was not diagnosed.  The Veteran did not report high blood pressure on his December 2004 separation report of medical history.

Post-service medical records show that the first treatment record indicating high blood pressure is a May 2008 VA treatment record.  This treatment record shows that a medication for high blood pressure was pending; his reading that day was 128/88.  The clinician noted that the Veteran had hypertension that was controlled.  

At a November 2008 VA general examination, his blood pressure reading was at 124/80; hypertension was not diagnosed.  At a March 2013 VA examination for his kidney disability, the examiner noted that the Veteran did not have hypertension due to renal dysfunction or a kidney condition.  

Private treatment records from the Memorial Health University do not include evidence related hypertension to service or to a service-connected disability.

In June 2015, the Veteran was afforded a VA examination for his hypertension.  The Veteran reported that he was initially diagnosed in 2005 during a routine checkup.  The examiner confirmed a current diagnosis of hypertension and opined that it was less likely than not incurred in or caused by service.  The rationale was that the Veteran's blood pressure reading was within normal limits at the time of discharge, and multiple blood pressure readings between 1994 and 2004 did not show hypertension.  The examiner indicated that the one elevated reading from a September 2004 emergency visit was due to the fact that blood pressure was taken when the Veteran was having pain in the right flank due to a kidney stent and not an indication of high blood pressure.  Additionally, he noted that the Veteran did not have in-service documentation of hypertension recorded two or more times on at least three different days as per 38 C.F.R. § 4.104.

In June 2017, the Board remanded this matter for an addendum opinion on whether the Veteran's hypertension is secondary to a service-connected disability.  

In an addendum opinion received in September 2017, the VA examiner indicated that the Veteran has essential hypertension which does not have an apparent cause, but is most likely due to family history or lifestyle.  The examiner stated that he had reviewed the medical records for possible service-connected disabilities that may have caused hypertension; but did not find that any of the service-connected disabilities could have caused or aggravated his hypertension.  With respect to direct causation, the examiner noted the Veteran is service-connected for orthopedic disabilities, and while acute pain may cause a temporary rise, empirical medical evidence does not show that chronic pain causes sustained high blood pressure continuously.  Further, this is an unlikely cause of hypertension.  The examiner also opined that while the Veteran's service-connected anxiety could also cause a temporary spike, it was unlikely to cause chronic hypertension.  The examiner further noted the Veteran is also service-connected for kidney-related issues, but opined that there is no evidence of kidney failure or renal artery stenosis being present that could cause or aggravate the Veteran's hypertension.  The examiner also opined that the service-connected disabilities had not aggravated the hypertension.  He explained that at the Veteran's initial diagnosis of hypertension in 2008, he had a blood pressure of 1128/88 and was taking a low dose of enalapril.  He currently has a blood pressure of 117/82 and is taking a low dose of hydrochlorothiazide (HCTZ).  Given the similar severity, it is unlikely to have been aggravated, to include as due to the effect of service-connected disabilities.

Given the above, the Board finds that service connection is not warranted for hypertension.  While the Veteran satisfied the first element of service connection (current disability), the remaining elements have not been satisfied.  

The service treatment and numerous examination records, including acute care and emergency care records for his other service-connected disabilities, fail to establish a diagnosis of hypertension in service.  The evidence also does not show hypertension manifested to a compensable degree within a year after discharge.  The earliest clinical evidence of diagnosed hypertension was three years after service, which would preclude service connection on the basis of continuity of symptomology or on the basis of onset within a year of service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

The competent and persuasive evidence fails to establish a favorable direct or secondary nexus.  As shown, the June 2015 VA examiner determined the current hypertension is not related to service and did not have onset therein.  There is no competent evidence to the contrary.  This opinion is highly persuasive as the examiner, a physician, reviewed the claims file and discussed the clinical findings, and supported his opinion with cogent rationale.  The Veteran has not submitted any competent evidence supporting his contention that his hypertension is proximately due to or the result of his active service or due to or aggravated by his service-connected disabilities.

As for establishing service connection on a secondary theory of causation, the competent and persuasive evidence is not favorable.  As shown, the March 2013 VA examiner determined that the Veteran did not have hypertension due to renal dysfunction or any kidney condition.  The September 2017 VA opinion is also persuasive and competent evidence which establishes that the Veteran's service-connected disabilities neither caused nor aggravated his hypertension.  The 2017 opinion, in particular, is highly persuasive.  The examining physician, who is qualified by his education and medical training to provide such opinions, reviewed the claims file and discussed the clinical findings, and supported his opinion with cogent rationale.  Competent medical opinions to the contrary have not submitted.  

While the Veteran may sincerely believe that his hypertension is related to service or to a service-connected disability, the question of whether it is related to his military service does not lie within the range of common experience or common knowledge.  Rather, such a determination requires medical expertise or knowledge.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran is a lay person without specialized medical knowledge and training to diagnose and evaluate internal physiological processes such as hypertension, his lay assertions as to onset and etiology are not competent and thus not probative.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  Service connection is not warranted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for hypertension, to include as secondary to a service-connected disability, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


